Morgan, J.
The Ingleside plantation was seized in the suit of Pargoud v. Richardson on the fourteenth February, 1873. Mrs. Richardson injoined the sale. The injunction' was dissolved, and on the seventh February, 1874, it was sold and Pargoud became the purchaser.
The seizure in the suit of Pargoud v. Richardson was not released; neither did Mrs. Richardson leave the plantation. The plantation is situated within a short distance of the residence of the sheriff and Pargoud. She cultivated the land and made thereon a crop of cotton and corn with her own means, except three hundred dollars, which the sheriff paid to the hands and which were returned to him.
After she had removed some of the cotton she was injoined from taking anything more off the place.
The injunction was properly dissolved. It is impossible, under the circumstances, for Pargoud and Dinkgrave not to have known that she was cultivating the plantation. We think there is neither law nor justice in depriving her of what she made.
Judgment affirmed.